DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Grant Appeals Board

Civil Remedies Division

In the Case of:

The Department of Health and Date: August 19, 1989
Human Services, Complainant
Docket No. C-76
-v.- CR 39

Irving L. Becker,
Respondent

DECISION OF ADMINISTRATIVE LAW JUDGE

Complainant charged Respondent with engaging in unlawful
representation activities subsequent to his retirement from
federal employment. Respondent denied the charge and requested a
hearing. I conducted a hearing on the charge. Based on the
evidence introduced at the hearing, and on applicable law and
regulations, I conclude that Complainant failed to establish its
charge against Respondent. I therefore enter a decision in
Respondent's favor.

BACKGROUND

Complainant served a notice to show cause and administrative
complaint on Respondent on November 23, 1988, charging that
Respondent had engaged in conduct which violated the provisions
of 18 U.S.C. 207(a).

This section provides that:

Whoever, having been an officer or employee of the
executive branch of the United States Government

after his employment has ceased, knowingly acts as agent or
attorney for, or otherwise represents any other person
(except the United States), in any formal or informal
appearance before, or, with

the intent to influence, makes any oral or written
communication on behalf of any other person (except the
United States) to --
(1) any department, agency, court, court-martial, or
any civil, military, or naval commission of the United
States or the District of Columbia, or any officer or
employee thereof, and

(2) in connection with any judicial or other
proceeding, application, request for a ruling or other
determination, contract, claim, controversy,
investigation, charge, accusation, arrest, or other
particular matter involving a specific party or
parties in which the United States or the District of
Columbia is a party or has a direct and substantial
interest, and

(3) in which he participated personally and
substantially as an officer or employee through
decision, approval, disapproval, recommendation, the
rendering of advice, investigation or

otherwise, while so employed . . .shall be fined not
more than $10,000 or imprisoned for not more than two
years or both.

A separate section of the law, 18 U.S.C. 207(j), provides that
if the head of the department or agency finds, after notice and
opportunity for a hearing, that a former employee violated
section 207(a), then the department or agency head may prohibit
the former employee from making any appearance before the
department or agency for a period not to exceed five years.

The complaint specifically alleged that while employed by the
Social Security Administration (SSA), an administrative
component of Complainant, Respondent made favorable
recommendations to his superiors concerning a candidate for an
employment position announced pursuant to a competitive
selection process.

The complaint further alleged that, as a direct result of
Respondent's recommendation, the candidate recommended by
Respondent was selected to fill the position. The complaint
alleged further that subsequent to retiring from federal
service, Respondent acted as an attorney for an individual on a
discrimination complaint. The complaint asserted that the
individual represented by Respondent had been a candidate for a
position filled under the vacancy announcement with respect to
which Respondent allegedly made recommendations. The complaint
against Respondent further alleged that the individual
represented by Respondent claimed in his discrimination
complaint that his nonselection for that position was as a
result of discrimination.
Therefore, according to Complainant, Respondent had engaged in
unlawful representation activities subsequent to his retirement,
because he represented a party to a particular matter in which
Complainant had an interest, and in which Respondent had
personally and substantially participated while an SSA
employee. Complainant proposed as a remedy that Respondent be
barred from representation activities before any component of
Complainant for a period not to exceed three years.

Respondent timely answered the complaint. Respondent admitted
that he had been employed by SSA and that he had retired on the
date asserted in the complaint. He admitted that a vacancy
announcement had been posted. He admitted representing in a
discrimination complaint an unsuccessful candidate for a
position filled pursuant to that announcement. However,
Respondent denied having made recommendations concerning filling
positions pursuant to the vacancy announcement. He requested a
hearing before an administrative law judge.

The case was assigned to me for a hearing and decision. I
conducted a hearing in Washington, D.C. on April 26, 1989, at
which I admitted exhibits into evidence and heard the testimony
of the parties' witnesses. I ordered the parties to file
posthearing briefs, including proposed findings of fact and
conclusions of law. The parties complied with these directions.

ISSUE

The issue in this case is whether Respondent engaged in unlawful
representation activities in violation of 18 U.S.C. 207(a). This
issue subsumes the questions of whether Respondent:

1. is a former employee of the executive branch of the
federal government;

2. after ceasing his employment, knowingly represented a
person other than the United States in a formal or informal
appearance before an agency, officer or employee of the federal
government;

3. engaged in representation in connection with a
particular matter involving a specific party or parties in which
the United States was a party or had a direct and substantial
interest; and

4. participated personally and substantially as an employee
in that matter.
APPLICABLE LAW AND REGULATIONS

A. Statutes.
1. 18 U.S.C. 207(a).
B. Regulations.

1. 5 C.F.R. Ch.1, Part 737--Regulations Concerning Post
Employment Conflict of Interest.

2. 45 C.F.R. Part 73b--Debarment or Suspension of Former
Employees.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Respondent was employed by SSA from July 15, 1957 until he
retired on January 3, 1987. Tr. at 151.

2. From 1980 until January 3, 1987, Respondent held the position
of Chief, Representation Staff, in SSA's Division of Labor and
Employee Relations. Tr. at 151-53.

3. Prior to August 4, 1985, Lionel J. Clary was employed as a
Labor Relations Specialist GS-12 on the Representation Staff.
Tr. at 109, 118-119; C. Ex. 6.

4. Beginning August 4, 1985 and until January, 1986, Mr. Clary
was employed as a Labor Relations Specialist GS-13 on the
Representation Staff. Tr. at 118-119; C. Ex. 6.

5. Respondent served as Mr. Clary's first-line supervisor during
the period when Mr. Clary was employed on the Representation
Staff. Tr. at 109.

6. On May 27, 1985, an announcement was made that three
vacancies in the position of Labor Relations Specialist, GS-13,
would be filled in the Division of Labor Relations. Tr. at 21-
22, 58; C. Ex. 1, 5.

7. One of these positions was on the Representation Staff;
another was on the Division of Labor Relations Headquarters
Operations Branch; and the third was on the Division of Labor
Relations Field Operations Branch. C. Ex. 1.

8. The vacancy announcement (VA) which announced these positions
was titled VA A-62. C. Ex. 1, 5.
9. The applicants for the positions announced by VA A-62
included Mr. Clary and Beale E. Cooper. C. Ex. 2, 3.

10. Both Mr. Clary and Mr. Cooper met the qualification
standards for the positions announced by VA A-62 and their names
were included in the best qualified list of applicants eligible
for selection to the positions. C. Ex. 5.

11. At the time the selections were made for the positions
announced by VA A-62, Peter Spencer was the Director of the
Division of Labor and Employee Relations. Tr. at 23, 55, 58.

12. At the time the selections were made for the positions
announced by VA A-62, Respondent was Mr. Spencer's subordinate.
Tr. at 61-62.

13. The selecting official for the positions announced by VA A-
62 was Larry Massanari, Director of SSA's Office of Human
Resources. Tr. at 21-22, 59.

14. At the time the selections were made for the positions
announced by VA A-62, Mr. Spencer was Mr. Massanari's
subordinate. Tr. at 23.

15. Prior to the date of the announcement of the vacancy on the
Representation Staff advertised by VA A-62, Respondent told Mr.
Spencer and Mr. Massanari that he believed that Mr. Clary was
performing at the GS-13 level, and he recommended that Mr. Clary
be promoted to that level. Tr. at 25, 28-29, 50, 63-66,79-80,
112-113.

16. Prior to the date of the announcement of the vacancy on the
Representation Staff advertised by VA A-62, Respondent prepared
a supervisory appraisal of Mr. Clary's performance in which he

rated Mr. Clary's performance as "excellent." Tr. at 35, 49-50,
70, 109-110; C. Ex. 3.

17. Prior to the date of the announcement of the vacancy on the
Representation Staff advertised by VA A-62, Respondent
recommended to Mr. Spencer and Mr. Massanari that Mr. Clary be
given an award for sustained superior performance. Tr. at 35,
50, 70-71; C. Ex. 3.

18. Prior to the date of the announcement of the vacancy on the
Representation Staff advertised by VA A-62, Respondent surveyed
officials in offices whom Mr. Clary served, and asked these
officials how they would rate Mr. Clary's performance and
effectiveness. Tr. at 50, 65-66.

19. Respondent reported to Mr. Spencer that the officials
surveyed concerning Mr. Clary's performance had rated it as
excellent. Tr. at 50, 65-66.

20. Prior to making his decision on whom to select for the
position on the Representation Staff which was advertised in VA
A-62, Mr. Massanari consulted with Mr. Spencer. Tr. at 23.

21. Mr. Spencer recommended to Mr. Massanari that Mr. Clary be
selected to fill the position on the Representation Staff which
was advertised in VA A-62. Tr. at 23.

22. Mr. Spencer's recommendation to Mr. Massanari was in part
based on the information and advice concerning Mr. Clary that
Mr. Spencer received from Respondent prior to the date of the
advertisement for positions in VA A-62. Tr. at 64.

23. Mr. Massanari selected Mr. Clary to fill the position on the
Representation Staff which was advertised in VA A-62. Tr. at 25-
26.

24. Respondent's views as to Mr. Clary's qualifications
expressed prior to the date of the advertisement for positions
in VA A-62 were among the factors which influenced Mr. Massanari
to select Mr. Clary to fill the position on the Representation
Staff which was advertised in VA A-62. Tr. at 26.

25. Mr. Massanari did not have any discussions with Respondent
after the date of announcement of positions in VA A-62,
concerning the qualifications of applicants for those positions.
Tr. at 25, 40.

26. Respondent did not recommend to Mr. Massanari that Mr. Clary
be selected to fill the position on the Representation Staff
which was advertised in VA A-62. Tr. at 25, 40.

27. Mr. Spencer did not have any discussions with Respondent
after the date of announcement of positions in VA A-62,
concerning the qualifications of applicants for those positions.
Tr. at 66, 78-81.

28. Respondent did not recommend to Mr. Spencer that Mr. Clary
be selected to fill the position on the Representation Staff
which was advertised in VA A-62. Tr. at 25, 40.
29. Mr. Cooper was not selected for any of the three positions
advertised in VA A-62. See C. Ex. 8.

30. On September 18, 1985, Mr. Cooper filed a formal
administrative complaint against Complainant in which he alleged
that he had been discriminated against on the basis of his race,
sex, and age when he was not selected for any of the three
positions advertised in VA A-62. Tr. at 73; C. Ex. 8.

31. On September 10, 1987, SSA issued a proposed disposition of
Mr. Cooper's complaint, finding no basis for his allegations of
discrimination. C. Ex. 12.

32. On October 26, 1987, Mr. Cooper requested a hearing on his
complaint of discrimination. C. Ex. 13.

33. Respondent represented Mr. Cooper in Mr. Cooper's hearing
request on his discrimination complaint. C. Ex. 13.

34. At the time Respondent agreed to represent Mr. Cooper,
Respondent reviewed Mr. Cooper's complaint file in order to
determine whether Respondent's representation would violate the
provisions of 18 U.S.C. 207. Tr. at 174-175.

35. On December 3, 1987, Respondent wrote to Complainant,
confirming that he represented Mr. Cooper with respect to his
discrimination complaint. C. Ex. 14.

36. Respondent continued to represent Mr. Cooper until January
5, 1989. R. Ex. 10, 14.

37. In order to establish a violation of 18 U.S.C. 207(a),
Complainant must prove that:

(a) Respondent is a former employee of the executive branch
of the United States Government; and that

(b) after Respondent ceased his employment, he knowingly
represented a person other than the United States in a formal or
informal appearance before an agency, officer or employee of the
United States Government; and that

(c) Respondent's appearance was in connection with a
particular matter involving a specific party or parties in which
the United States was a party or had a direct and substantial
interest; and that
(d) Respondent participated personally and substantially in
the matter.

18 U.S.C. 207(a).

38. Complainant has the burden of proving, by a preponderance of
the evidence, that Respondent violated 18 U.S.C. 207(a). Tr. at
9-10; see 5 C.F.R. 737.27(a) (7); 45 C.F.R. 73b.4(f).

39. Respondent has not established that Complainant failed to
comply with the requirements of 45 C.F.R. 73b.3. C. Ex. 18.

40. Respondent is a former employee of the executive branch of
the United States Government. Finding 1.

41. Respondent represented Mr. Cooper after Respondent ceased
his employment with the Executive Branch of the United States
Government. Findings 32-35.

42. Respondent represented Mr. Cooper in a formal or informal
appearance before an agency, officer or employee of the United
States Government. Findings 32-35.

43. Respondent's representation of Mr. Cooper was in connection
with the selections which were made to fill positions advertised
in VA A-62. Findings 29-36.

44, The process by which selections were made for the positions
advertised by VA A-62 is a "particular matter" within the
meaning of 18 U.S.C. 207(a).

45. Mr. Cooper was a specific party to the selection process
made pursuant to VA A-62. Findings 9-10, 29.

46. Mr. Cooper was a specific party to the discrimination
complaint and hearing request which he filed. Findings 30-32.

47. The selection process pursuant to VA A-62 and Mr. Cooper's
discrimination complaint involve the same basic facts. C. Ex. 1-
3, 6, 7-9.

48. Respondent's representation of Mr. Cooper involved the same
particular matter as the process by which selections were made
for the positions advertised by VA A-62. Findings 41-42.

49, Respondent's representation of Mr. Cooper was in connection
with a particular matter involving a specific party or parties
in which the United States was a party or had a direct and
substantial interest. Findings 41-42.

50. Respondent did not participate personally and substantially
in the particular matter of the process by which selections were
made to fill positions advertised in VA A-62, while employed as
a federal officer and employee, through decision, approval,
disapproval, recommendation, the rendering of advice,
investigation, or otherwise. Findings 15-28.

51. Respondent's representation of Mr. Cooper subsequent to the
cessation of Respondent's federal employment did not violate 18
U.S.C. 207(a).

ANALYSIS

Many of the relevant facts in this case are not disputed. The
parties agree that, until January 3, 1987, Respondent was a
federal employee. Finding 1. They agree that he served as
supervisor of Mr. Clary, one of the employees who qualified for
selection for one of the three positions advertised in VA A-62.
Finding 5. They agree that Mr. Clary was selected for one of the
positions advertised in VA A-62. Finding 23. The parties agree
that the selection occurred on a date prior to Respondent's
ceasing his federal employment. Id. The parties also agree that,
after Respondent ceased federal employment, Respondent
represented another individual in a discrimination complaint
arising from this individual's failure to be selected for one of
the positions advertised in VA A-62. Findings 29-36.

There is disagreement as to other relevant facts. Complainant
contends that, prior to publication of VA A-62, Respondent
touted Mr. Clary's virtues to his supervisors and urged that
this employee be promoted to a higher graded position.
Respondent contends that he never recommended that this employee
or any other employee be promoted. Tr. at 211. I conclude that,
contrary to Respondent's assertions, he actively supported Mr.
Clary's promotion prior to the publication of VA A-62 and the
selection process pursuant to that announcement. Finding 15.
Respondent's denials are belied by the testimony of the other
witnesses in this case, including Mr. Clary.

The evidence establishes that Respondent's supervisors, Mr.
Spencer and Mr. Massanari, relied in some respects on
Respondent's views as to Mr. Clary's qualifications, expressed
prior to the date of publication of VA A-62, in selecting Mr.
Clary to fill the position on the Representation Staff. Findings
-10-

22, 24. However, the evidence does not support Complainant's
contention that Respondent actively recommended Mr. Clary for
selection for a position advertised in VA A-62.

I conclude that the record does not establish communications
between Respondent and either Mr. Spencer or Mr. Massanari
concerning Mr. Clary's candidacy for a position advertised in VA
A-62. Findings 25-28. There is no evidence that Respondent's
views as to Mr. Clary's selection, or the selection or
nonselection of other candidates for positions advertised under
that announcement, were solicited by Respondent's supervisors.
Id. Nor is there credible evidence to establish that Respondent
volunteered his opinion as to who should be selected to fill any
of the advertised positions. Id. Thus, while the record
establishes Respondent to have been an interested bystander to
the selection process, it does not establish that he

directly participated in that process.

Given these fact findings, the question becomes whether
Respondent's representation in a discrimination complaint
against Complainant of an unsuccessful applicant for a position
advertised in VA A-62, after Respondent ceased government
employment, violated 18 U.S.C. 207(a). I conclude that
Respondent's representation activity did not violate the law,
because Respondent did not participate "personally and
substantially" in the selection process used to fill positions
under VA A-62.

There are four criteria which must be met in order to establish
that an individual violated 18 U.S.C. 207(a). First, the person
accused of violating the law must be a former federal employee.
In this case, there is no dispute that Respondent is a former
federal employee. Second, the former employee must, after
ceasing his employment, knowingly represent a person other than
the United States in a formal or informal appearance before an
agency, officer, or employee of the United States Government.
Respondent's representation of Mr. Cooper in a discrimination
complaint against Complainant satisfies this statutory
requirement.

Third, there must be an identity between the subject matter of
the post-employment representation and the particular matter
with which that former employee was associated while serving as
a federal employee. Complainant asserts that this criterion is
satisfied in this case. Complainant argues that the "particular
matter" at issue is the process by which persons were selected
to fill positions advertised in VA A-62. Complainant's Brief at
14. Complainant argues that Mr. Cooper's complaint of
discrimination is the same "particular matter" as the selection
process for VA A-62. According to Complainant, the
discrimination complaint involves the same basic facts as the
selection process, and it involves the continuing existence of
a federal interest--the government's desire to insure that its
employment selection process is free from discrimination.
Complainant's Brief at 15-16.

Respondent disputes this analysis. According to Respondent, Mr.
Cooper's discrimination complaint is not the same particular
matter as the selection process pursuant to VA A-62. Respondent
asserts that the criteria for selection and the possible bases
for a charge of employment discrimination are distinguishable.
Respondent's Reply Brief at 2. Furthermore, according to
Respondent, the mere fact that some of the factual elements in
the selection process and in Mr. Cooper's discrimination
complaint may be the same does not mean that the selection
process and the discrimination complaint are the same particular
matter." Id. at 2-3.

I conclude that the selection process for VA A-62 and Mr.
Cooper's subsequent discrimination complaint constitute the same
"particular matter" within the meaning of 18 U.S.C. 207(a). I
base my conclusion on the substantial identity of facts and
issues in the selection process and Mr. Cooper's subsequent
discrimination complaint.

Regulatory criteria have been established to determine whether
two matters are the same "particular matter" within the meaning
of 18 U.S.C. 207(a). In determining whether two particular
matters are the same, the agency should consider the extent to
which the matters involve the same basic facts, related issues,
the same or related parties, time elapsed, the same confidential
information, and the continuing existence of an important
federal interest. 5 C.F.R. 737.5(c) (4).

The selection process pursuant to VA A-62 and Mr. Cooper's
discrimination complaint plainly involve the same basic facts.
Indeed, Mr. Cooper would have had no basis to allege
discrimination, but for the selection process. It is also
apparent that the selection process and Mr. Cooper's complaint
involve related issues--the criteria by which selections were
made. The two matters involve the same or related parties,
including the selecting officials, and the persons who made the
best qualified list and who were either selected or not selected
to fill the advertised positions. The selection process and Mr.
-12-

Cooper's complaint also involve an important federal interest,
consisting of the need to assure that selections of individuals
to fill vacancies for federal employment are free from unlawful
discrimination.

The final criterion which must be met in order to establish a
violation of 18 U.S.C. 207(a) by a former federal employee is
that the particular matter at issue is a matter in which the
former employee participated, personally and substantially: as
an officer or employee through decision, approval, disapproval,
recommendation, the rendering of advice, investigation or
otherwise . .. . 18 U.S.C. 207(a) (3).

The record in this case does not establish that Respondent
actively participated in the selection process to fill positions
advertised in VA A-62. The critical question, therefore, is
whether Respondent's recommendations and expressions of interest
made prior to the posting of VA A-62 suffice to satisfy the
statutory requirement that he participate personally and
substantially in the particular matter of the selection process.
I conclude that Respondent's actions do not conform to the
criteria stated in the law. While Respondent may have expressed
his opinions before the inception of the selection process, the
record does not establish that he was involved in the actual
process of selecting persons to fill the positions advertised by
VA A-62. He made no decision or recommendation, and rendered no
advice, in the selection process.

The evidence establishes that Respondent made recommendations
and offered advice concerning Mr Clary. He also took actions as
a supervisor which affected Mr. Clary's standing as an applicant
for positions advertised pursuant to VA A-62. However, this
involvement by Respondent occurred prior to the posting

of VA-A 62. Moreover, the recommendations and advice offered by
Respondent concerning Mr. Clary did not directly pertain to
decisions made with respect to filling advertised positions.
Rather, it pertained only to Mr. Clary's job performance, and
the merits of promoting this individual.

These distinctions may appear at first glance to be narrow, but
they are neither meaningless nor artificial. As noted above, the
law requires a specific degree of involvement by an individual
in a particular matter, in order to render unlawful post-
employment representation activities. Conduct does not fall
within the statutory prohibition unless it meets the narrow and
precise statutory criteria. In this case, the most that can

be said about Respondent's involvement in the selection process
-13-

is that his views about Mr. Clary may have affected Respondent's
supervisors' judgment when they made selections to fill the
advertised positions. However, Respondent's expressions of
opinion, made prior to the commencement of the selection
process, do not amount to substantial participation in the
selection process.

Complainant argues that even if Respondent did not actually
participate in the selection process under VA A-62, his opinions
to his supervisors concerning Mr. Clary significantly influenced
their decision to select Mr. Clary for the position on the
Representation Staff. Complainant asserts that this level of
involvement by Respondent is sufficient to meet the "participate
personally and substantially" test of 18 U.S.C. 207(a).
Complainant grounds this argument on language in 5 C.F.R.
737.5(d), which provides in relevant part:

To participate "personally" means directly, and includes
the participation of a subordinate when actually directed
by the former Government employee in the matter.
"Substantially," means that the employee's involvement must
be of significance to the matter, or form a basis for a
reasonable appearance of

such significance

(Emphasis added). According to Complainant, Respondent's advice
to his superiors concerning Mr. Clary formed a basis for a
"reasonable appearance" of significant involvement in the
selection process, and therefore met the "participate personally
and substantially test" of 18 U.S.C. 207(a). C.'s Reply Brief at
1-3.

I disagree with this analysis and Complainant's conclusion. Both
the statute and the regulation require the employee to directly
participate in a particular matter in order to bring that
employee's post-employment representation activities within the
law's prohibitions. Although the record establishes that
Respondent's opinions as to Mr. Clary's qualifications
influenced his superiors' selection of Mr. Clary, there is no
evidence that Respondent participated in the selection process.
Respondent was simply not involved, either as a recommending or
selecting official. Moreover, the possibility that his superiors
may have felt no need to consult with Respondent, because his
views were well known, does not serve to make Respondent a de
facto participant in the selection process.
In reaching this conclusion, I have considered relevant examples
of prohibited conduct contained in 5 C.F.R. 737.5. They are
distinguishable from the facts established by the evidence in
this case.

The regulations make clear that the principal intent of the law
in the area of representation is to make unlawful post-—
employment conduct which amounts to switching of sides by a
former employee. Example 1, set forth in 5 C.F.R. 737.5(b) (1),
addresses the case of the government attorney who changes sides
in an antitrust case after leaving federal employment. This
example is distinguishable from the present case, because, in
the example, the attorney was directly involved in an ongoing
litigation as a decision-maker, both before and after leaving
federal employment. In this case, Respondent was not directly
involved in the process of making selections pursuant to VA A-
62, prior to leaving federal employment.

The regulation cites examples to explain what is meant by
personal and substantial participation in a particular matter. 5
C.F.R. 737.5(d) (1). Example 2 under this subsection describes
the situation where a government lawyer is not in charge of a
particular litigation, but is frequently consulted as to
filings, discovery, and strategy. According to this example, the
lawyer has personally and substantially participated in the
litigation, and would be barred from representing the other side
after leaving federal employment. Again, this example is
distinguishable from the present case by virtue of the fact that
the employee in the example was directly involved in the actual
decision-making process of the particular matter at issue.

Respondent raised other issues which I either decided prior to
the hearing or which I find unnecessary to decide. Respondent
asserted that Complainant had not complied with procedures
prescribed by regulation in investigating the case and filing
its complaint. See 45 C.F.R. 73b.3. According to Respondent,
such prescribed procedures are a jurisdictional prerequisite to
filing the complaint, and even if they are not a prerequisite,
Respondent would be prejudiced by Complainant's failure to
follow prescribed procedures. I ruled that, even assuming
Respondent's allegations were true, the regulatory pre-complaint
procedures were not jurisdictional in character, and Respondent
would not be prejudiced by Complainant's failure to follow these
procedures. Tr. at 8-9. The parties have submitted additional
argument as to these issues; I have considered their arguments
and find no basis to change my ruling.
However, I also conclude that there does not exist credible
evidence of record in this case to substantiate Respondent's
claim that Complainant did not follow prescribed regulatory
procedures prior to issuing its complaint. Finding 39.

Respondent also asserted that Complainant's allegations against
him were generated as an act of retaliation for Respondent's
representation activities. I find little or no evidence in the
record of this case which supports this allegation. However,
there is no need for me to rule on it, because I conclude that
Complainant did not establish its allegation that Respondent
engaged in activities which violated 18 U.S.C. 207(a).

CONCLUSION

Based on the evidence in this case and the law, I conclude that
Complainant has not established that Respondent's post-
employment representation of Mr. Cooper on a discrimination
complaint violated 18 U.S.C. 207(a). Therefore, I enter a
decision in favor of Respondent.

/s/
Steven T. Kessel
Administrative Law Judge

